Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation, “actual distance.” “Actual distance” is not a term of art, and a formula for calculating “actual distance” has not been defined in the specification. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2014/0010295).

	Regarding Claim 1, Lu (US 2014/0010295) discloses a method for processing a video signal (video encoder, Fig. 5; video decoder, Fig. 6) using intra prediction (transition based intra prediction [0079]), the method comprising:
	checking that intra prediction is applied (third input of switch 597 determines whether data is provided by motion compensator 570 or intra prediction module 560 [0061]) to 5a current block (current block partition 1005 [0079]) including a current sample to be predicted (pixel p [00884]);
	determining a first reference sample value (e.g., p1 [0084]; predictor is generated from surrounding pixels available on both sides of the derived edge direction [0075]) on a first reference location from at least one of samples positioned at an upper horizontal line and a left vertical line (e.g., upper left black-shaded pixels in Fig. 7a; reference pixel 1011 if Fig. 10) adjacent to the current block (inner layer 1010 [0079], [0084]), based on an intra-prediction direction of the current 10block (orientation of the edge is used as the prediction direction for intra prediction [0074]; bilinear interpolation along the orientation [0084]; bilinear interpolation along θ01 [0085], Figs. 10, 11);
	determining a second reference sample value (e.g., p2 [0084];) on a second reference location positioned in an opposite direction to the intra-prediction direction from a location of the current sample or the first reference location (predictor is generated from surrounding pixels available on both sides of the derived edge direction [0075]; bilinear interpolation along the orientation [0084]; bilinear interpolation along θ01 [0085]; Figs. 10, 11);
	determining a distance between the first reference location and the current 15sample as a first distance (Euclidean distance d1 between pixel p to be predicted and reference p1 [0084]) and determining a distance between the second reference location and the current sample as a second distance (Euclidean distance d2 between pixel p to be predicted and reference p2 [0084]);
	and generating a prediction value of the current sample (I(p) [0084]) using the linear interpolation prediction (bilinear interpolation along the orientation [0084]; bilinear interpolation along θ01 [0085], Figs. 10, 11) based on a sample value of the first reference sample (p1 [0084]), the first distance (d1 [0084]), a sample value of the second reference sample (p2 [0084]), and the second 20distance (d2 [0084]).

	Regarding Claim 2, Lu (US 2014/0010295) discloses the method of claim 1, wherein the first distance is an actual distance determined based on a horizontal distance between a horizontal location of the current sample and a horizontal location of the first reference location and a distance 25between a vertical location of the current sample and a vertical location of the first108 reference location (Euclidean distance d1 between pixel p to be predicted and reference p1 [0084]), and wherein the second distance is an actual distance determined based on a horizontal distance between a horizontal location of the current sample and a horizontal location of the second reference location and a distance between a 5vertical location of the current sample and a vertical location of the second reference location (Euclidean distance d2 between pixel p to be predicted and reference p2 [0084]).

	Regarding Claim 3, Lu (US 2014/0010295) discloses the method of claim 1, wherein the prediction value of the current sample is determined based on a value acquired by multiplying the first reference sample 10value by the second distance (d2*p1, equation for I(p) [0084]) and a value acquired by multiplying the second reference sample value by the first distance (d1*p2, equation for I(p) [0084]).

	Regarding Claim 4, Lu (US 2014/0010295) discloses the method of claim 1, wherein the prediction value of the current sample (equation for I(p) [0084]) is determined by linear interpolation (bilinear interpolation along the orientation [0084]; bilinear interpolation along θ01 [0085], Figs. 10, 11) based on the first reference sample value (p1 [0084]), the 15first distance (d1 [0084]), the second reference sample value (p2 [0084]), and the second distance (d2 [0084]).

	Regarding Claim 5, Lu (US 2014/0010295) discloses the method of claim 1, wherein the first reference sample value is determined by linear interpolation of sample values of two samples (p1 is linearly interpolated from two nearest neighboring samples on inner layer 1010 [0084]) among samples on an upper horizontal line and a left vertical line adjacent to the current block (e.g., upper left black-shaded pixels in Fig. 7a), and 20wherein the second reference sample value is determined by linear interpolation of sample values of two samples (p2 is linearly interpolated from two nearest neighboring samples on inner layer 1010 [0084]) among samples on a right vertical line and a lower horizontal line adjacent to the current block (predictor is generated from surrounding pixels available on both sides of the derived edge direction [0075]; orientation of the edge is used as the prediction direction for intra prediction [0074]; bilinear interpolation along the orientation [0084]; bilinear interpolation along θ01 [0085], Figs. 10, 11; e.g., bottom right shaded black pixels in Fig. 7A).

	Regarding Claim 6, Lu (US 2014/0010295) discloses the method of claim 1, wherein the first reference sample value is 25determined by linear interpolation (p1 is linearly interpolated [0084]) between sample values of two samples adjacent (from two nearest neighboring samples [0084])109 to a point indicated by the prediction direction from the current sample (orientation of the edge is used as the prediction direction for intra prediction [0074]; bilinear interpolation along the orientation [0084]; bilinear interpolation along θ01 [0085], Figs. 10, 11) among upper lines adjacent to the current block (point 1011 [0080] above the block on inner layer 1010 [0084], Fig. 10), and wherein the sample value of the second reference sample is determined by linear interpolation (p2 is linearly interpolated [0084]) between sample values of two samples adjacent (from two nearest neighboring samples [0084]) to a point 5indicated by the prediction direction from the current sample (orientation of the edge is used as the prediction direction for intra prediction [0074]; bilinear interpolation along the orientation [0084]; bilinear interpolation along θ01 [0085], Figs. 10, 11) among lower lines adjacent to the current block (point 1012 [0080] below the block on inner layer 1010 [0084], Fig. 10).

	Regarding Claim 8, Lu (US 2014/0010295) discloses a15an apparatus for processing a video signal (video encoder, Fig. 5; video decoder, Fig. 6) using intra prediction (transition based intra prediction [0079]), the apparatus comprising:
	a memory (input buffer 610, Fig. 6) storing the video signal (input buffer 610 receives bitstream, [0066], Fig. 6);
	and a decoder functionally (video decoder, Fig. 6) coupled to the memory (input buffer 610 is input of decoder 600 [0066]) and decoding the video signal (decoding video signal [0063]-[0066]). 10
	The remainder of Claim 8 is rejected on the grounds provided in Claim 1.

	Regarding Claim 9, Claim 9 is rejected on the grounds provided in Claim 2.
	Regarding Claim 10, Claim 10 is rejected on the grounds provided in Claim 3.
	Regarding Claim 11, Claim 11 is rejected on the grounds provided in Claim 4. 5
	Regarding Claim 12, Claim 12 is rejected on the grounds provided in Claim 5.
	Regarding Claim 13, Claim 13 is rejected on the grounds provided in Claim 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2014/0010295) in view of Hanhart (US 2020/0120359). 

	Regarding Claim 7, Lu (US 2014/0010295) discloses the method of claim 1, wherein as the second reference sample value (p2 [0084]), sample values of samples located on a lower line adjacent to the current block are 10used (point 1012 [0080] below the block on inner layer 1010 [0084], Fig. 10).
Lu does not explicitly disclose but Hanhart (US 2020/0120359) teaches and wherein the samples values of the samples located on the lower line adjacent to the current block (samples located below and right/left of the current block [0114], Figs. 23 C, D) are determined as a sample value (used for intra angular directions [0114], to predict the current block [0113]) of a sample adjacent to a left side or a right side of the current block (reference row may be extended by projecting the reference column [0078]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Lu to enable reference projection as taught by Hanhart because Hanhart teaches that doing so is useful when the current block is located on the boundary between image faces in frame-packed virtual reality video coding because the projected reference pixels may be closer to the current block samples to be predicted [0118], [0124]; and the bilinear interpolation of intra prediction signals in Lu is a coding tool used in frame-packed virtual reality video coding [0115] that is now commonly in use [0002]. 

	Regarding Claim 14, Claim 14 is rejected on the grounds provided in Claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Patent 11089299 –intra reference sample projection
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485